HARDY, Judge.
This is a suit by Henry A. Preuett, husband of Annilee Griffin Preuett, against the State of Louisiana through the Department of Highways of the State of Louisiana and the Department of Highways of the State of Louisiana, seeking-recovery of -damages in the total sum of $68,849, representing itemized hospital and medical expenses in the sum of $5,849 and future medical care in the sum of $63,000, over a fifteen-year life expectancy of his injured wife. This case was consolidated for trial and for purposes of -appeal with that of Annilee Griffin Preuett against the same defendants, No. 7852 on the docket of this court, La.App., 62 So.2d 686. The exceptions and defenses on the merits urged in the latter case are identical with those which are here presented and reference is made to the opinion of this court in case No. 7852 for a determination of all the issues presented, save and except those which are hereinafter specifically noted.
After trial there was judgment in favor of this plaintiff and against the defendant, the State of Louisiana through the Department of Highways of the State of Louisiana, in the full principal sum of $9,420, from which judgment the named defendant has appealed. The appeal has been answered by plaintiff, who seeks an amendment of the judgment by increasing the same to the amount- of $68,849, as originally prayed.
The original transcript as filed in this court has been lost or misplaced by counsel for defendant, and, accordingly, the matter has been submitted by stipulation on copies of the pleadings and judgment.
Plaintiff’s claims are concerned with medical expenses as already incurred and estimated medical expenses to be anticipated in the future over the fifteen-year life expectancy period of his hopelessly bedridden wife. The opinion of the district judge with reference to plaintiff’s claims reads as follows:
“With respect to the claim of Mr. Preuett, for expenses incurred and to *694be incurred, the Court finds that the following items are sustained by the proof:
Baptist Hospital $2300.00
Special nurses, 14 days at $26.00
per day 364.00
Dr. R. U. Parrott 1S00.00
Ambulance 6.00
Medicine and medical supplies 250.00
Future expenses 5000.00
Total $9420.00
“The charges of Doctors Gahagan, Kingsley and Pearce are not allowed because the evidence is not sufficient to indicate the nature or extent of the services rendered by those doctors so as to justify the charges made. Only one ambulance bill is found in the record in the amount of $6.00 and no detailed testimony is available of any additional ambulance charges.
“No detailed bills are in the record relative to the medicine and medical supplies except bills from the Baptist Hospital which appear to have been included in the statement from said hospital from which the item of $2300.00 was derived. The Court is certain however, that in view of the long continued disability and suffering of Mrs. Preuett that substantial quantities of drugs and medical supplies have been purchased other than those bought from the Baptist Plospital. The only testimony is the estimate of Mr. Preuett in the amount of $500.00. The Court concludes that an award of $250.00 for this item will not be excessive.
“The claim for future medical and nursing expenses, is, of course, not capable of exact computation and must merely be based upon estimates. The Court concludes that an award of $5000.00 will not be excessive for that item.”
Examination of the record fails to disclose any error in the computation of the-district judge, and, for this reason, and the reasons set forth in our opinion in the consolidated case, the judgment from which appealed is affirmed.